MURDOCK, Justice
(dissenting).
The Court of Civil Appeals dismissed all of these appeals as untimely. It appears that a final judgment was entered in V.S.T.’s favor in a collateral action under § 26-10A-25(d), Ala.Code 1975; that she then filed a timely postjudgment motion pursuant to Rule 59, Ala. R. Civ. P.; and that she timely appealed within 42 days of the denial of that motion. Also, I find the petitions before us sufficiently compliant with the requirements of Rule 39, Ala. R.App. P. I therefore dissent from the Court’s decision refusing to consider the petitions.